Citation Nr: 0328851	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-19 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1968 
to May 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is sufficient verification of a service stressor, 
which has led to the veteran's currently diagnosed PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from April 1968 
to May 1970, including service in Vietnam from March 1969 to 
August 1969.  His service personnel records indicate his 
military occupational specialty (MOS) was radio repairman.  
His service personnel records show he received no awards or 
decorations that signify that he participated in combat 
actions. 

In June 1994, the veteran filed a statement listing multiple 
stressors to which he was  exposed while in the military.  He 
claimed to have had a conflict with a drill instructor during 
basic training; seeing dead bodies; experiencing shelling 
attacks; being hit with shrapnel; and that he was sexually 
assaulted.  In other statements, the veteran described being 
subjected to multiple mortar and rocket attacks in Vietnam.  

Medical treatment records from both VA and private treatment 
providers, dating from the 1980's include treatment for 
psychiatric complaints beginning in the 1990's.  PTSD was 
among the diagnoses in January 1992 when the veteran was 
treated at a private hospital due to increasingly 
unmanageable behavior and suicidal threats.  Subsequent 
treatment reports, revealed treatment for a variety of 
conditions.  There were various psychiatric diagnoses 
including major depression and PTSD.  

In a November 1992 letter, a private examiner noted that the 
veteran had been interviewed in August 1992 and that it was 
his impression that the veteran had PTSD related to his 
Vietnam experience.  A VA hospitalization report showing 
admission in January 1993 shows  diagnosis of PTSD.  In 
November 1997, a private examiner stated that he treated the 
veteran for PTSD and for clinical depression.  He reported 
that in his opinion, these disorders were caused or related 
to the veteran's Vietnam War experience.  

In December 1997, a VA examiner diagnosed PTSD and stated 
that the veteran had an experience of a traumatic event 
outside the range of usual human experience.  It was reported 
that the veteran had recurrent and intrusive recollections of 
the events in Vietnam.  

In August 2000, a response was received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicating that the history of the 9th Infantry, and noting 
that during the time the veteran was there, mortar, small 
arms and rocket attacks were documented.  

The veteran testified at a hearing at the RO in October 2000.  
He described his experiences in service, including when he 
was stationed in Vietnam.  He also reported on his current 
complaints.  A complete transcript is of record.  


II. Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Since the veteran filed his claim prior 
to that time, this new law does not apply.  Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  However, the Board finds that due process 
has been afforded the veteran in the adjudication of this 
claim.  In this regard, the Board notes that the RO has 
secured medical records, both VA and private, regarding this 
issue, and the veteran has undergone VA disability evaluation 
examinations.  The statement of the case and supplemental 
statements of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
appellant is required to satisfy due process.  It is noted 
that on VA examination in December 1997 the veteran reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  Records have not been secured 
from SSA; however in view of this decision, which is a 
complete grant of benefits sought, the Board finds that 
securing these records is not necessary.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The veteran served in the Army and his DD 214 shows his MOS 
to be a radio repairman.   Service records show no combat 
decorations or other evidence of participation in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence. 38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

VA examination and treatment records from recent years 
include, among various diagnoses, a diagnosis of PTSD said to 
be related to the veteran's Vietnam service experiences.  In 
addition, two private examiners have diagnosed PTSD related 
to the veteran's service.  Thus there is a satisfactory 
diagnosis of PTSD, and satisfactory medical linkage between 
the diagnosis and a reported service stressor.  The outcome 
of the case turns on whether there is satisfactory proof of a 
service stressor.  

Most of the veteran's claimed stressors have not been 
verified by service records or independent evidence.  One 
claimed service stressor is rocket and mortar attacks at his 
duty station in Vietnam.  A recent court decision indicates 
that a rocket attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a veteran's claimed personal 
exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  Pentecost, supra.  
Some documents from USASCRUR refer to the history of the 9th 
Infantry Division which listed combat activities to include 
small arms, rocket and mortar attacks resulting in U.S. 
causalities during the veteran's Vietnam tour.  The documents 
show that the veteran was in Vietnam from March 1969 to 
August 1969, stationed with the 9th Infantry Division in Long 
An Province.  Among other things the history documents that 
from February 1969 to October 1969, the 9th Infantry 
sustained rocket, small arms and mortar fire.  In February 
1969, American casualties were 2 killed and 20 wounded.  
Incidents are documented in April, May and June 1969.  Given 
the available evidence, and the holding in Pentecost, the 
Board finds the particular stressor of rocket/mortar attacks 
is satisfactorily corroborated.

The post-service medical evidence contains an acceptable 
diagnosis of PTSD. Medical records indicate the PTSD 
diagnosis rests at least in part on the general rocket/mortar 
attack stressor which has been verified.  There is medical 
evidence linking the diagnosis to the verified stressor.

In sum, all elements for service connection for PTSD are 
established. The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of- the-doubt 
rule has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



